DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on June 1, 2022 is acknowledged.


Information Disclosure Statement
The references cited within the IDS documents submitted on December 30, 2020 and June 1, 2022 have been considered.


Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
In claim 2, line 4: 
change “layer disposed on a portion of the barrier layer;” to - - layer; - -  
In claim 7, line 3: 
change “nm.” to - - nm; - - 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the carrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the carrier" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examining claims 2 and 5, the examiner will assume “the carrier” to be “the channel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0207012 A1, hereinafter ‘Lin’).
As to claim 1, Lin teaches a device (see figure 5) having an aluminum (Al) based gallium nitride (GaN) integrated circuit, which comprises: 
a substrate (201) having: 
a barrier layer (206) disposed on the substrate, the barrier region including an AlGaN material and including a drain region (region under 222), a source region (region under 220), and a gate region (region under 228); and 
a channel layer (204) disposed between a surface of the substrate and the barrier layer, the channel layer including a GaN material; 
a gate electrical contact (228) disposed on the gate region of the barrier layer, the gate electrical contact including a first metallic material that includes Al (see paragraph 0048); 
a source electrical contact (220) disposed on the source region of the barrier layer, the source electrical contact including a second metallic material that includes Al (see paragraph 0046); and 
a drain electrical contact (222) disposed on the drain region of the barrier layer, the drain electrical contact including the second metallic material that includes Al (see paragraph 0046).
As to the limitation “monolithic microwave” in the preamble, this limitation does not add patentable weight to the claim, since the body of the claim does not refer to any details regarding a monolithic microwave integrated circuit structure.  See also MPEP 2111.02.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant note: the objection to claim 2 is predicated upon applicant’s proper amendment of said claim to over come the rejection under 35 USC 112b, as detailed above.  (Claims 3 and 4 are further objected to, as being dependent upon claim 2).
//
Claims 8-15 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding:
A device having an aluminum (Al) based gallium nitride (GaN) monolithic microwave integrated circuit, particularly characterized by having:
a barrier layer disposed on the substrate, the barrier region including an AlGaN material and including a drain region, a source region, and a gate region; and 
a channel layer disposed between a surface of the substrate and the barrier layer, the channel layer including a GaN material; 
a first portion of an interconnect device disposed within a first dielectric layer of the plurality of dielectric layers, the first portion of the interconnect device including an Al-based metal; and 
a second portion of an interconnect device coupled to the first portion of the interconnect device and disposed within a second dielectric layer of the plurality of dielectric layers, the second portion of the interconnect device including the Al-based metal, as recited within independent claim 8.
Claims 9-15 depend from claim 8.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812